


110 HRES 1460 : Raising a question of the privileges of the

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1460
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas the gentleman from New York, Charles B. Rangel,
			 serves as chairman of the House Ways and Means Committee, a position of
			 considerable power and influence within the House of Representatives;
		Whereas the Committee on Ways and Means has jurisdiction
			 over the United States Tax Code;
		Whereas The New York Times reported on September 5, 2008,
			 that, “Representative Charles B. Rangel has earned more than $75,000 in rental
			 income from a villa he has owned in the Dominican Republic since 1988, but
			 never reported it on his Federal or State tax returns, according to a lawyer
			 for the congressman and documents from the resort”;
		Whereas in an article in the September 5, 2008, edition of
			 The New York Times, his attorney confirmed that Representative Rangel’s annual
			 congressional Financial Disclosure statements failed to disclose the rental
			 income from his resort villa;
		Whereas The New York Times reported on September 6, 2008,
			 that, “Representative Charles B. Rangel paid no interest for more than a decade
			 on a mortgage extended to him to buy a villa at a beachfront resort in the
			 Dominican Republic, according to Mr. Rangel’s lawyer and records from the
			 resort. The loan, which was extended to Mr. Rangel in 1988, was originally to
			 be paid back over seven years at a rate of 10.5 percent. But within two years,
			 interest on the loan was waived for Mr. Rangel.”;
		Whereas clause 5(a)(2)(A) of Rule 25 of the Rules of the
			 House defines a gift as, “* * * a gratuity, favor, discount, entertainment,
			 hospitality, loan, forbearance, or other item having monetary value” and
			 prohibits the acceptance of such gifts except in limited circumstances;
		Whereas Representative Rangel’s acceptance of thousands of
			 dollars in interest forgiveness is a violation of the House gift ban;
		Whereas Representative Rangel’s failure to disclose the
			 aforementioned gifts and income on his Personal Financial Disclosure Statements
			 violates House rules and Federal law;
		Whereas Roll Call newspaper reported on September 15,
			 2008, that, “The inconsistent reports are among myriad errors, discrepancies
			 and unexplained entries on Rangel’s personal disclosure forms over the past
			 eight years that make it almost impossible to get a clear picture of the Ways
			 and Means chairman’s financial dealings.”;
		Whereas Representative Rangel’s failure to report the
			 aforementioned gifts and income on Federal, State and local tax returns is a
			 violation of the tax laws of those jurisdictions;
		Whereas disclosure of these improper acts follows an
			 announcement on July 31, 2008, by the House Committee on Standards of Official
			 Conduct that it is reviewing unrelated allegations that Representative Rangel
			 has violated House gift rules, financial disclosure regulations and rules
			 barring the use of official resources to solicit funds for private
			 ventures;
		Whereas an editorial in The New York Times on September
			 15, 2008, stated, “Mounting embarrassment for taxpayers and Congress makes it
			 imperative that Representative Charles Rangel step aside as chairman of the
			 Ways and Means Committee while his ethical problems are investigated.”;
		Whereas clause 1 of rule XXXIII of the Rules of the House
			 of Representatives provides, “A Member, Delegate, Resident Commission, officer,
			 or employee of the House shall conduct himself at all times in a manner that
			 shall reflect creditably on the House”; and
		Whereas on May 24, 2006, Speaker Nancy Pelosi cited “high
			 ethical standards” in a letter to Representative William Jefferson asking that
			 he resign his seat on the Committee on Ways and Means in light of ongoing
			 investigations into alleged financial impropriety by Representative Jefferson:
			 Now, therefore, be it
		
	
		That—
			(1)pursuant to its authority under clause
			 3(a)(2) of House Rule XI, the Committee on Standards of Official Conduct,
			 within 10 days of adoption of this resolution, shall establish an Investigative
			 Subcommittee in the matter of Representative Charles B. Rangel or report to the
			 House the reasons for its failure to do so; and
			(2)upon adoption of
			 this resolution and pending completion of the aforementioned investigation,
			 Representative Rangel is hereby removed as chairman of the Committee on Ways
			 and Means.
			
